Citation Nr: 9915105	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-39 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits for a below the knee amputation of 
the left leg under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945 and from August 1946 to September 1953.

This appeal arises from a rating decision of June 1996 from 
the St. Petersburg, Florida, Regional Office (RO).


REMAND

The veteran's claim arises from a below the knee amputation 
of the left leg that he contends occurred in 1976 at the 
Department of Veterans Affairs (VA) Hospital in Nashville, 
Tennessee.  An exchange of beneficiary information and 
request for administrative and adjudicative action (VA Form 
10-7131) indicates that the veteran was initially 
hospitalized for peripheral vascular disease and gangrene of 
the right fifth toe at the VA Hospital at Nashville in July 
1976.  The RO requested medical records from the Nashville 
medical facility in May 1995, however, only medical records 
from 1984 through 1988 were received.  The RO contacted the 
Knoxville, Tennessee, Outpatient Clinic, and was advised that 
the medical records in question had been transferred to the 
Philadelphia, Pennsylvania, VA Medical Center in 1979.  The 
clinic also indicated that records from the Murfreesboro, 
Tennessee, VA medical facility had been forwarded to the 
Philadelphia facility.  The RO requested medical records from 
the Philadelphia VA medical facility in February 1996.  
However, the RO's request indicates that the veteran had 
received treatment there and it did not provide a date range 
for the records sought.  The Philadelphia facility replied in 
March 1996 that the veteran was "not in system."

The response by the Knoxville clinic to the telephone inquiry 
from the RO indicates that the records had been transferred.  
The record does not indicate that follow up was conducted 
with the Nashville facility.  Additionally, the clinic's 
response does not indicate whether any of the sought records 
may have been retired to a records repository.  Therefore, 
the case will be returned to the RO to again request 
pertinent records from the Nashville VA Medical Center, 
including any records that may have been retired to a records 
repository.  Additionally, the RO's request to the 
Philadelphia VA Medical Center indicated that the veteran was 
treated there.  However, the allegation is that he received 
treatment in the Nashville VA hospital.  Additionally, the 
RO's request did not provide a date range for the records 
sought.  Without a date range to search, the Philadelphia 
Medical Center would not have been cognizant of the specific 
records sought.  Therefore, the case will be returned to the 
RO to request pertinent medical records from the Philadelphia 
VA Medical Center.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  Accordingly, the 
case is REMANDED for the following:

1.  The RO should request all medical 
records related to treatment of the 
veteran at the Nashville VA Medical 
Center from June 1975 through December 
1976.  If any medical records have been 
retired to a records repository, 
including hospital or medical records 
that would not have been transferred with 
the veteran's medical records, action 
should be taken to retrieve such records.  
The RO should request that the Medical 
Center document its efforts to obtain or 
locate the veteran's medical records for 
the time period in question and forward 
such documentation to the RO for 
inclusion in the claims file.

2.  The RO should request all medical 
records related to treatment of the 
veteran at the Nashville VA Medical 
Center from June 1975 through December 
1976 from the Philadelphia VA Medical 
Center.  The RO should advise the 
Philadelphia VA Medical Center that the 
records were forwarded to that facility 
in 1979.  If any medical records have 
been retired to a records repository, 
action should be taken to retrieve such 
records.  The RO should request that the 
Medical Center document its efforts to 
obtain or locate the veteran's medical 
records for the time period in question 
and forward such documentation to the RO 
for inclusion in the claims file.

6.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether benefits for 
a below the knee amputation of the left 
leg under 38 U.S.C. § 1151 can be 
granted.  The RO should conduct any 
additional evidentiary development deemed 
necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


